NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                   Submitted June 22, 2018* 
                                    Decided June 22, 2018 
                                                
                                            Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge 
                         
                        AMY C. BARRETT, Circuit Judge 
                         
                        MICHAEL B. BRENNAN, Circuit Judge 
 
No. 17‐2030 
 
UNITED STATES OF AMERICA,                          Appeal from the United States District 
      Plaintiff‐Appellee,                          Court for the Northern District of Illinois, 
                                                   Eastern Division. 
                                                    
      v.                                           No. 04 CR 784‐1 
                                                    
 
                                                   Samuel Der‐Yeghiayan, 
ADALBERTO SANTIAGO, 
                                                   Judge. 
    Defendant‐Appellant. 
                                                    

                                          O R D E R 

       A jury convicted Adalberto Santiago of conspiring to possess crack cocaine with 
the intent of distributing it, and of distributing it. See 21 U.S.C. §§ 846, 841(a)(1). In 2010, 
the district judge sentenced Santiago to the statutory minimum of 240 months’ 
imprisonment. We affirmed that judgment.  
        
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2030                                                                           Page 2 
 
        Four years later, Santiago moved to reduce his sentence under 18 U.S.C. 
§ 3582(c)(2). He relied on Amendment 782 to the Sentencing Guidelines, which lowered 
the base offense level for nearly all drug crimes, including crack‐cocaine convictions. 
The district judge denied Santiago’s request because his sentence was set by a statutory 
minimum that was higher than his guidelines range, so Amendment 782 was irrelevant.  
         
        On appeal from that denial, Santiago generally contends that the amendment 
changed the guidelines range so the statutory minimum no longer applies. But he 
misunderstands § 3582(c)(2), which authorizes a district court to reduce a sentence 
based on a sentencing range subsequently lowered by the Sentencing Commission. 
See Koons v. United States, 2018 WL 2465190, at *3 (U.S. June 4, 2018); Dillon v. United 
States, 560 U.S. 817, 825–26 (2010). Because Santiago’s sentence was set by a statutory 
minimum, it was not “based on” a guidelines range that subsequently changed. And 
because the Commission did not change the statutory minimum, Santiago’s sentence 
cannot be reduced under § 3582(c)(2). 
         
        Santiago has two other contentions on appeal—that the chemist reports 
introduced at his trial were fabricated, and that the government did not give him 
proper notice under 21 U.S.C. § 851 of its intent to seek an enhanced penalty based on a 
prior felony conviction. But these aspects of his sentence are unaffected by Amendment 
782, and thus are outside the scope of this § 3582(c)(2) proceeding. See Dillon, 560 U.S. 
at 828, 830; White v. United States, 745 F.3d 834, 836 (7th Cir. 2014). 
         
                                                                                 AFFIRMED